Citation Nr: 0312064	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  02-06 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the residuals of a low 
back injury.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from August 1990 to February 
1993.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which denied the benefits 
sought on appeal.


FINDINGS OF FACT

1.  The RO has undertaken all necessary actions required by 
the Veterans Claims Assistance Act of 2000.

2.  Competent medical evidence indicates that the veteran's 
current residuals of a low back injury are related to his 
period of active service.


CONCLUSION OF LAW

The veteran's current residuals of a low back injury were 
incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that the RO has met its 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  
See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 
3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board finds that the RO met its duties to notify in this 
case.  The veteran was provided adequate notice as to the 
evidence necessary to substantiate his claim, as well as the 
applicable laws and regulations, as indicated in the February 
2002 rating decision, the June 2002 statement of the case, 
and in letters from the RO.  The RO also attempted to inform 
the veteran of which evidence he was to provide to VA and 
which evidence the RO would attempt to obtain on his behalf, 
as noted in correspondence dated in August 2001, for example.  
Further, the Board finds that the RO met its duty to assist 
by making satisfactory efforts to ensure that all relevant 
evidence was associated with the claims file, noting that it 
contains the veteran's private treatment records, as well as 
the results of a VA examination conducted in May 2003.  The 
veteran was also afforded the opportunity to testify at a 
hearing before the Board on his appeal, which he declined in 
February 2003.

The Board observes that the veteran's service medical records 
apparently cannot be located, and may have been lost.  As 
noted above in the discussion of the VCAA, VA has a duty to 
assist a claimant in developing the facts of a claim and to 
notify the claimant of the evidence necessary to substantiate 
a claim.  These obligations are heightened when service 
records are unavailable or missing.  See Dixon v. Derwinski, 
3 Vet. App. 261 (1992); see also O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The Board has carefully reviewed the 
claims file to determine if a reasonably exhaustive search 
was made to either obtain or reconstruct the veteran's 
records, and concludes that the RO's search for the veteran's 
file and attempts to obtain or reconstruct the service 
medical records, as well as attempts to obtain records from 
other sources, was thorough, and that it is unlikely that any 
further attempts would be more successful.  

Under regulations issued after enactment of the VCAA and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty-to-assist regulations, after initially reviewing 
the veteran's claim on appeal, the Board determined that 
additional development was required, and so it undertook 
actions to further develop the evidence for this case.  The 
newly developed evidence has now been associated with the 
claims folder, namely the results of the May 2003 VA 
examination.  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
Board's new duty-to-assist regulations as codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii) (2002).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  That decision 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with the amended regulation codified 
at 38 C.F.R. § 20.1304 (2002), it allowed the Board to 
consider additional evidence without having to remand the 
case to the Agency of Original Jurisdiction (the RO) for 
initial consideration and without having to obtain the 
appellant's waiver.  In light of this precedent, the Board 
would typically have to remand the veteran's claim to the RO 
for a review as to whether all evidence needed to consider 
his claim has been obtained (and to conduct any additional 
VCAA notice and development as required), and for the 
issuance of a supplemental statement of the case (SSOC) 
regarding all evidence received since the statement of the 
case.  In this situation, however, the Board has decided to 
grant the veteran's claim for service connection based upon 
this newly developed evidence.  As such, any perceived lack 
of notice or development as required under the VCAA, as well 
as any perceived lack of procedural compliance with its 
requirements by the RO or the Board, should not be considered 
prejudicial to the veteran.

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  Service connection may also be awarded 
where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309 (2002).  If there is no evidence of a chronic 
condition during service or during an applicable presumptive 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for 
disease that is diagnosed after discharge from active 
service, when the evidence establishes that such disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As noted, in this case, the service medical records are 
unavailable.  The Board observes, however, that the veteran 
has consistently and repeatedly related that he had no back 
problems prior to service, and that his problems began with a 
1991 service injury that occurred while he was lifting heavy 
wall lockers.  He has indicated that he has had problems with 
his low back since that time, which he initially self-treated 
after service.  
The claims file indicates, however, that by March 1999, the 
veteran required medical treatment by a qualified provider 
for his low back problems.  A March 2001 magnetic resonance 
imaging (MRI) test revealed a large left paracentral disk 
extrusion in L4-L5, resulting in indentation of the dural sac 
and displacement of the left L5 neural root, as well as grade 
I spondylytic spondylolisthesis at L5-S1 with moderate 
bilateral foraminal stenosis, and a neurologist then 
recommended surgery to remove the disk at L4-L5.  The claims 
file reveals that the veteran underwent low back surgery in 
approximately May 2001, which resulted in some immediate 
relief from his pain.  He has subsequently reported, however, 
that his pain eventually returned despite the surgery.

The veteran underwent a VA examination in May 2003.  The 
examiner reported her review of the claims file and indicated 
that she took a history from the veteran, including the 
circumstances surrounding his original service injury.  She 
then conducted a clinical evaluation and noted positive 
findings specific to the lumbar region.  A concurrent x-ray 
report for the veteran's lumbar spine also listed a finding 
of narrowing of the L4-L5 intervertebral disk space 
consistent with a history of diskectomy and degenerative disk 
disease.  In her report, the examiner listed an impression of 
"postop lumbar diskectomy with left radicular pain," 
further stating that "functional loss is secondary to pain 
and is moderately severe."  She noted that although the 
service medical records are not available for review, by 
history, the veteran had the onset of his low back difficulty 
while in service in 1991, and he has repeated this history to 
several practitioners throughout the years since that time.  
She commented that the veteran subsequently developed lumbar 
disk disease that eventually required a lumbar diskectomy.  
Finally, she stated that in her opinion, the veteran's 
currently diagnosed low back disorder is at least as likely 
as not related to his injury while in active service.    

Based upon the above evidence of record, the Board finds that 
all of the requirements for service connection have been 
successfully met in this case.  Congress has created the 
veterans' benefits system to be both "paternalistic" and 
"uniquely pro-claimant."  See Jaquay v. Principi, 304 F.3d 
1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. 
Cir. 2000); Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  
Accordingly, in a case such as this, where the evidence does 
not preponderate against the claim, and in recognition of the 
aforementioned guiding principles and with the application of 
the benefit of the doubt rule, the Board finds that this 
claim should prevail.  See also 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the residuals of a low 
back injury is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

